               Case 2:20-mj-00121-DB Document 25 Filed 06/14/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                            CASE NO. 2:20-MJ-00121-DB
11                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
12                           v.                           5.1(d) AND EXCLUDING TIME
13   GRAHAM HETTINGER,
                                                          DATE: June 15, 2021
14                                Defendant.              TIME: 2:00 p.m.
                                                          COURT: Hon. Deborah Barnes
15

16
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
17
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on June 14, 2021. The
18
     Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
19
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
20
     5.1(d) of the Federal Rules of Criminal Procedure.
21
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
22
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
23
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
24
     not adversely affect the public interest in the prompt disposition of criminal cases.
25
     ///
26
     ///
27
     ///
28

       [PROPOSED] FINDINGS AND ORDER                       1
30
                Case 2:20-mj-00121-DB Document 25 Filed 06/14/21 Page 2 of 2


 1         THEREFORE, FOR GOOD CAUSE SHOWN:

 2         1.       The date of the preliminary hearing is extended to July 27, 2021, at 2:00 p.m.

 3         2.       The time between June 15, 2021, and July 27, 2021, shall be excluded from calculation

 4 pursuant to 18 U.S.C. § 3161(h)(7)(A).

 5         3.       Defendants shall appear at that date and time before the Magistrate Judge on duty.

 6

 7         IT IS SO ORDERED.

 8

 9              Dated: June 14, 2021

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      [PROPOSED] FINDINGS AND ORDER                      2
30
